Citation Nr: 0904274	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-27 555	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES
1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral wrist 
injury.

2.  Entitlement to service connection for a bilateral wrist 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease (DDD) of the cervical spine.

7.  Entitlement to an effective date earlier than May 1, 2002 
for the assignment of a 60 percent rating for DDD of the 
lumbar spine, L5-S1, to include whether clear and 
unmistakable error (CUE) was contained in March 1998 and 
March 2000 rating decisions, assigning and continuing a 20 
percent rating for DDD of the lumbar spine, L5-S1.

8.  Entitlement to an effective date earlier than February 
20, 2004 for the grant of service connection for DDD of the 
cervical spine, to include whether CUE was contained in a 
March 2000 rating decision, denying service connection for a 
neck condition.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to February 
1978.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions issued by the 
Oakland, California RO (Oakland RO), Albuquerque, New Mexico 
RO (Albuquerque RO), and the Seattle, Washington RO (Seattle 
RO).  

In a July 2003 rating decision issued in August 2003, the 
Oakland RO, in pertinent part, assigned a 40 percent rating 
for the veteran's lumbar spine disability, effective March 
28, 2003.  In September 2003, the veteran filed a notice of 
disagreement (NOD) with the rating and the effective date 
assigned.  In a March 2004 rating decision, the Oakland RO 
assigned a 60 percent rating for the veteran's lumbar spine 
disability, effective May 1, 2002.  In an accompanying 
statement of the case (SOC), the Oakland RO denied 
entitlement to an effective date earlier than May 1, 2002 for 
the assignment of a 60 percent rating for the lumbar spine 
disability; and the veteran subsequently perfected his appeal 
with regard to an earlier effective date for the 60 percent 
rating.  
 
The Board has considered the recent decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  
In that decision, the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this 
case, a March 2000 rating decision, issued by the Albuquerque 
RO in April 2000, denied service connection for bilateral 
wrist injuries and a bilateral shoulder disability.  At the 
time of the original denial of service connection for the 
claimed disabilities, there was no evidence of a current 
wrist/shoulder disability and a link to service.  

Later, in a September 2004 rating decision issued in October 
2004, the Oakland RO, in pertinent part, denied service 
connection for a bilateral hip disability and reopened claims 
for service connection for a neck condition and for bilateral 
wrist injuries and a bilateral shoulder disability and 
confirmed the previous denials.  In February 2005, the 
veteran filed an NOD with regard to the denial of these four 
service-connection claims.  In May 2006, following the 
issuance of a March 2006 SOC, the veteran perfect his appeal 
with regard to the four service-connection claims then on 
appeal.  As such, the Board finds that the veteran is seeking 
service connection for the same disabilities (bilateral wrist 
injuries and a bilateral shoulder disability) as that for 
which service connection was denied in 2000.  Thus, new and 
material evidence is required to reopen the previously denied 
claims for service connection for bilateral wrist injuries 
and a bilateral shoulder disability.  As the Board must first 
decide whether new and material evidence has been received to 
reopen these claims for service connection before it can 
address these matters on the merits-and in light of the 
Board's favorable action on the veteran's petitions to reopen 
these claims-the Board has characterized the appeal as to 
these issues as encompassing the first four issues listed on 
the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

In a VA Form 9, also received in May 2006, the veteran raised 
a CUE claim with regard to an August 1978 rating decision, 
which awarded service connection and assigned an initial 10 
percent rating for the veteran's lumbar spine disability, 
effective February 12, 1978.  In a May 2007 rating decision, 
the Oakland RO determined that the August 1978 rating 
decision, insofar as an initial 10 percent rating for chronic 
low back strain was assigned, did not contain CUE.  The 
veteran did not file an NOD with regard to this decision, and 
as such the issue of CUE with regard to the assignment of an 
initial 10 percent disability rating for veteran's lumbar 
spine disability in the August 1978 rating decision is not in 
appellate status.  Subsequently, the veteran moved to the 
state of Washington and his claims file was transferred to 
the Seattle RO.

In a September 2007 rating decision issued in October 2007, 
the Seattle RO granted service connection and assigned an 
initial 10 percent rating for DDD of the cervical spine, 
effective February 20, 2004, the date of receipt of the 
veteran's claim to reopen.  In November 2007, the veteran 
filed an NOD with the initial rating and the effective date 
assigned for the award of service connection.  In October 
2008, following the issuance of a September 2008 SOC, the 
veteran perfect his appeal with regard to the initial 10 
percent rating and the effective date assigned for the award 
of service connection for his cervical spine disability.  

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
the veteran's cervical spine disability, the Board has 
characterized this issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In November 2008, the veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  During that hearing, the veteran raised the issue of 
CUE in a March 2000 rating decision, denying service 
connection for a neck condition, and in March 1998 and March 
2000 rating decisions, insofar as the VA assigned and 
continued a 20 percent rating for his lumbar spine 
disability.  As a result, the earlier effective date issues 
on appeal with regard to grant of service connection for the 
cervical spine disability and for assignment of a 60 percent 
rating for the lumbar spine disability have been 
recharacterized as described on the title page to encompass 
the issue of CUE in prior rating decisions.

The issues of service connection for bilateral wrist, 
shoulder, and hip disabilities, for an initial rating in 
excess of 10 percent for DDD of the cervical spine, and for 
an effective date earlier than May 1, 2002 for the assignment 
of a 60 percent rating for DDD of the lumbar spine, L5-S1, to 
include whether CUE was contained in March 1998 and March 
2000 rating decisions, and for an effective date earlier than 
February 20, 2004 for the grant of service connection for DDD 
of the cervical spine, to include whether CUE was contained 
in a March 2000 rating decision, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

As a final preliminary matter, the Board notes that, 
throughout much of the pendency of the appeal, the veteran 
was represented by a veteran's service organization, the 
Veterans of Foreign Wars.  However, in an October 2008 VA 
Form 21-4138, the veteran revoked this authorization, and 
indicated that he is now representing himself; the Board 
recognizes the change in representation. 


FINDINGS OF FACT

1.  A March 2000 rating decision issued by the Albuquerque RO 
in April 2000, in pertinent part, denied service connection 
for bilateral wrist injuries and for a bilateral shoulder 
disability; the veteran failed to file a valid NOD with 
regard to these issues.

2.  The evidence associated with the claims file since the 
March 2000 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, that relates to unestablished facts 
necessary to substantiate the claims, and that raises a 
reasonable possibility of substantiating the claims for 
service connection for bilateral wrist injuries and for a 
bilateral shoulder disability.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision, denying service 
connection for bilateral wrist injuries and a bilateral 
shoulder disability, is final.  38 U.S.C.A. § 7105(b) (West 
1991); 38 C.F.R. §§ 3.104, 19.26, 20.201, 20.1103 (1999-
2000).

2.  As evidence received since the March 2000 rating 
decision, denying service connection for bilateral wrist 
injuries, is new and material, the criteria for reopening the 
claim for service connection for bilateral wrist injuries are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  As evidence received since the March 2000 rating 
decision, denying service connection for a bilateral shoulder 
disability, is new and material, the criteria for reopening 
the claim for service connection for a bilateral shoulder 
disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the petitions to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.

II.  Background

On the medical history portion of the veteran's January 1967 
induction examination report, he reported occasional low back 
pain, which was annotated as not considered disabling by the 
examiner.  A March 1974 emergency room note reflects that the 
veteran was treated for muscle strain following complaints of 
muscle spasm and strain in the mid-scapula area for eight 
hours after lifting a garbage can.  A February 1976 service 
treatment record shows that the veteran was seen for a stiff 
neck and neck pain of four days' duration.  On examination, 
three localized tender spots were noted with left lateral 
flexion of the neck and increase in ache with right lateral 
flexion.  The assessment was muscle strain.  On June 27, 
1977, the veteran was seen for complaints of low back pain of 
four days' duration, secondary to bending and lifting on the 
job.  On examination, there was slight tenderness in the 
lumbosacral area with spasm.  Straight-leg raising was to 70 
degrees on the right and to 90 degrees on the left.  The 
assessment was low back strain.  He was placed on physical 
profile and restricted from bending, crawling or lifting 
weights for a week.  Three days later, the veteran reported 
that he had had low back pain off and on for two months, 
after hearing back pop while working.  He also complained of 
occasional numbness of extremity on waking up in the morning.  
On examination, mild tenderness to palpitation on the mid-
lumbar spinal area was noted.  Hyperextension was positive on 
the left side.  Neurological was within normal limits.  The 
assessment was low back symptoms; old chip fracture on 
anterior L5.  

When seen on July 8, 1977, the veteran complained of 
stiffness in the lower back area with no radiation.  He gave 
a history of chronic low back pain with recent acute onset at 
Okinawa while placing panels on a plane.  The veteran also 
reported tingling in the cervical spine area secondary to 
driving.  On examination, there was diffuse tenderness to 
palpation of the lower back.  Pain increased with straight-
leg raising at 90 degrees.  Pinprick sensation was decreased 
in the left foot.  X-rays showed DDD of the lumbar spine and 
an old avulsed chip fracture on the anterior-superior lip of 
the L5 vertebral body.  The impression was chronic back pain.  
Physical therapy (PT) was prescribed and the veteran was 
place on physical profile and restricted from any aerobics, 
running, squatting or lifting heavy weights or climbing 
ladders for a month.  During a July 13, 1977 PT initial 
evaluation, the veteran reported having had pain occasionally 
during the past few years-no known injury.  He described the 
pain as stabbing pain in the lumbosacral spine, noting that 
in the past, the pain had worked itself out.  Trunk flexion 
was limited to 20 degrees due to a sharp stabbing pain.  
Physical therapy consisted of moist heat, ultrasound, 
medcolator, exercise with a home exercise program without 
relief.  In mid-July 1977, he was noted to have cervical 
inflammation and low back syndrome.  During an orthopedic 
consultation on August 3, 1977, the veteran reported an 
increase in back pain episodes since a fall two years earlier 
and asked for a second opinion.  During an August 8, 1997 PT 
session, the veteran complained of increased pain radiating 
down his left leg and making it difficult to bear weight on 
the left leg.  He was given a cane.  

On August 11, 1977, the veteran gave a history of falling two 
years ago and complaining of low back pain occasionally 
radiating to both thighs.  On examination, knee and ankle 
jerks, sensation and musculature were all within normal 
limits.  He could straight-leg raise to 80 degrees, 
bilaterally.  However, there was diffuse mild tenderness over 
all the lumbar spine and muscle spasm of the left 
paraspinals.  Ice, massage and a temporary profile was 
recommended.  Four days later, the veteran was hospitalized 
for low back syndrome.  On admission, he gave a history of 
falling from a plane during maintenance of the plane about 
two years prior to admission.  The veteran was treated with 
bed rest and pelvic traction with complete resolution of his 
symptomatology.  During a September 1977 follow-up, he 
indicated that his back pain was somewhat better but, if he 
did any heavy work, the pain in his back increased.  The 
veteran was again place on profile and restricted to no 
aerobics, climbing ladders, or lifting greater than 20 pounds 
for 3 1/2 months.  When reexamined in November 1977, the 
veteran had full range of motion of the back.  Five days 
later, no neurological defect was noted on examination.  The 
impression was chronic back strain.

On February 24, 1978, the Oakland RO received the veteran's 
original claim for service connection for various allergies, 
sinus problems, residuals of right eye surgery, and low back 
pain, chip fracture and herniated lumbar disc.  

During a June 1978 VA examination, the veteran reported that 
he had low back strain as a result of slipping off the 
exhaust pipe of a plane and landing on his buttocks.  He 
complained of continuous lower back pain, stiff neck, 
numbness in his hands, and sore legs.  X-rays of the 
lumbosacral spine revealed a small bone density anterior to 
the anterior-superior extremity of L5, which could be post-
traumatic in nature; spina bifida occulta of S1.  Minimal 
marginal sharpening was shown at several levels.  On 
examination, contour and alignment of the spine were within 
normal limits throughout, without gross deformity and with 
the musculature relaxed throughout without indication of 
muscle spasm.  He had full range of motion of the cervical 
spine, although on rotation of the head to the right, he 
complained of some discomfort, lacking approximately the last 
10 to 15 degrees of full range of motion as compared to the 
left.  On range of motion of the lumbar spine, he could bend 
forward to the usual right angle position at this point he 
indicated the onset of discomfort in the lumbosacral midline; 
otherwise he had full range of motion.  Sensation was grossly 
intact in the upper and lower extremities.  When standing, 
the shoulders and pelvis were level and the leg lengths were 
grossly equal.  The diagnoses included history of low back 
injury around October or November 1976, while in service, 
with previous diagnosis of chip fracture L5-low back pain-
herniated lumbar disc.

By an August 1978 rating decision, the Oakland RO, in 
pertinent part, granted service connection for chronic low 
back strain and assigned an initial 10 percent rating, 
effective February 12, 1978. 

Following a January 1979 request for an increased rating, a 
March 1979 VA examination report reflected a history of 
falling from a plane landing on his buttocks in 1977, and the 
next day being stiff and going to the dispensary and being 
give medications for sprain.  On examination of the 
musculoskeletal system, a small pelvic tilt to the right, 
with no spasm, was found.  Tenderness was noted at L5-S1.  
The veteran had a normal lumbar curve and no atrophies.  He 
could bend to 4 inches off the floor with finger tips.  
Lumbar range of motion was lateral bending to 40 degrees; 
extension to 45 degrees; and lateral rotation to 30 degrees, 
bilaterally.  Straight-leg raising was to 80 degrees, 
bilaterally.  Pinprick sensation was normal without deficits. 
The veteran climbed on and off the examining table well.  His 
gait was normal.  He got on his toes well and on his heels.  
X-rays revealed some minimal very early hypertrophic spur 
formation at L3-L4 and L4-L5.  There was also a spina bifida 
occulta at L5.  No significant abnormalities were seen.

In an April 1979 rating, the Oakland RO continued the initial 
10 percent rating for the veteran's lumbar disability.

On February 8, 1981, the Oakland RO received another claim 
for an increased rating, in which the veteran indicated that 
he had numbness in his legs and hip areas and his arms were 
giving him a great deal of problems that he believed were 
related to his back disability.  He stated that he would be 
supplying current medical evidence.  None was received.  

On March 30, 1987, the veteran was seen by VA for complaints 
of low back pain and some difficulty sitting and walking, 
which began two days ago.  Point tenderness at the lateral 
aspect of the lumbosacral area and reduced muscle strength 
was noted on the right.  Motion was limited in all planes.  
He was given Parafon Forte to be taken twice a day and was 
told to return as needed.  On August 24, 1992, the veteran 
was seen for low back pain radiating to the right thigh and 
knee of three days' duration.  He indicated that he wanted a 
new back brace.  Muscle spasm was noted in the paralumbar 
region, bilaterally.  Deep tendon reflexes were 2+ in the 
lower extremities.  The assessment was low back syndrome.  
The examiner recommended x-rays, a back brace and a refill of 
Ibuprofen 600 mg to be taken four times a day along with 
Parafon.  No x-rays were done.

In November 1997, the veteran asked to reopen his claim for 
reevaluation of his back disability.

During a February 1998 VA spine examination, the veteran 
reported that he fell off an airplane with his legs stretched 
out and landed on his coccyx, the weight being taken by his 
low back and also by both wrists.  He complained of pain on a 
daily basis and increasing in severity, aggravated by bending 
or lifting or some unusual movements, relieved often by 
walking, standing, sitting or resting.  Weakness was not a 
prominent feature but stiffness certainly caused problems.  
Fatigability and lack of endurance were significant symptoms 
and were increasing.  He was receiving no treatment for his 
back.  However, at times the pain was worse and he was so 
stiff that he could scarcely get out of bed.  This was 
generally caused by cold weather, damp, or sudden movements 
that he could not predict.  He used a cane on occasion.  The 
veteran indicated that all of his activities were markedly 
slowed by the fact that he had chronic pain and stiffness in 
the back.  He had had to give up many activities such as 
running, hiking, and riding horses, as they aggravated the 
back pain.  Working on old cars, which involved bending, 
would result in an exacerbation of pain the next day.  

On examination, he could straight-leg raise to 45 degrees 
with the right leg and to 60 degrees with the left leg.  The 
veteran had some difficulty climbing on and off an 
examination couch and in dressing and undressing, 
particularly removing boots.  Range of motion was markedly 
limited in the lumbosacral spine with: flexion to 65 degrees, 
rotation and extension to 25 degrees, and lateral flexion to 
30 degrees.  Range of motion was limited by pain.  No 
weakness or tenderness was manifested.  There was no 
paraspinous spasm.  All neck movements were limited and he 
resisted passive movements of the neck because of pain.  
There was no sensory deficit shown but the veteran stated 
that he periodically felt weakness in the arms and numbness 
in both arms and feet.  X-rays of the cervical spine revealed 
spondylosis with most prominent disc space narrowing at C5-C6 
and C6-C7 with mild neural foraminal narrowing on the right 
at C3-C4 and on the left at C5-C6.  The degree of hypertrophy 
was considered likely to cause an osseous impingement.  X-
rays of the lumbar spine revealed DDD at L4-L5 and L5-S1 with 
disc space narrowing and bilateral facet hypertrophy at L4-L5 
and L5-S1.  The diagnoses included: degenerative joint 
disease of the cervical spine, disc narrowing at C5-C6 and 
C6-C7; neural forminal narrowing at C3-C4 and C5-C6; and 
degenerative joint disease of the lumbosacral spine with disc 
disease at L4-L5 and L5-S1.

In a March 1998 rating decision, the Oakland RO 
recharacterized the veteran's lumbar disability as DDD of the 
lumbar spine, L5-S1, and assigned a 20 percent rating, 
effective November 6, 1997.

VA medical records from the Albuquerque VA Medical Center 
(VAMC) from June 1998 to May 2000 showed treatment for 
complaints of neck and low back pain.  A June 1998 
PTSD/Trauma Clinic Biopsychosocial Assessment report 
reflected that the veteran had injured his back when he fell 
off an airplane in the military and that he reported that he 
was in constant pain, but did not take medications unless 
absolutely necessary.  On examination in November 1999 
following complaints of back pain and numbness on the left 
side down to his foot, the veteran moved stiffly and had 
point discomfort to palpitation at C5 and L4.  Upper 
extremity strength was 5/5 and symmetrical.  Lower extremity 
strength was limited secondary to back pain with leg 
exercises with subjective medial numbness of the left leg; 
two-point discrimination was decreased bilaterally.  Gait was 
within normal limits.  Right shoulder reflected decreased 
abduction and internal rotation.  The assessment included 
chronic back pain secondary to degenerative joint disease and 
rotator cuff tendinitis.  During an initial PT evaluation in 
December 1999, the veteran reported that getting in and out 
of cars increased his back and neck pain and that he got 
numbness in the left lower extremity.  He gave a history of 
shoulder pain beginning in July 1999, when working on a 
shelter for his animals.  The veteran reported that he often 
lifted bales of hay.  Back flexion and lateral bending was 
limited to 50 percent, while extension was within normal 
limits.  At a April 2000 PT follow-up, the veteran stated 
that his shoulder and back had been improving and that he 
loaded hay one weekend without resulting back and shoulder 
pain; however, riding his horse still caused increased back 
pain.  

On November 8, 1999, the Albuquerque RO received a claim for 
an increased rating for the veteran's lumbar disability, in 
which he indicated that his back injury affected his legs, 
upper back, neck, and shoulders and that in the initial 
injury, both of his wrists had been injured in the fall.

During a February 2000 VA spine examination, the veteran 
complained of dull and achy back pain that occasionally was 
sharp and radiated into his left lower extremity to his left 
foot two to three times per week and lasting three to four 
minutes.  His pain was aggravated by twisting at the waist 
and getting up from bed.  It was alleviated by rest or by 
staying still momentarily.  He also complained of numbness of 
his left leg that came and went on a daily basis.  This was 
aggravated  by prolonged standing and was alleviated with 
short walks.  The veteran was not taking any medication or 
receiving any current treatment and he did not use crutches 
or a brace.  He did use a cane on and off.  The veteran 
claimed that his back pain was worsening, affecting his daily 
activities and making it more difficult to work.  On 
examination, his gait was slow and protective without a limp 
or list present.  There was normal lumbar curvature but his 
lumbar musculature was tender to palpation, both to the left 
and right of midline.  Range of motion was: forward flexion 
to 90 degrees; extension to 30 degrees; lateral bending to 32 
degrees to the left and to 34 degrees to the right; and 
rotation to 22 degrees on the right and to 24 degrees on the 
left.  Reflexes were symmetrical and there were no sensory 
deficits present in the lower extremities.  X-rays of the 
lumbar spine revealed normal vertebral alignment and 
significant disc space narrowing at levels L4-L5 and L5-S1.  
Bony osteophytes were seen projecting from the vertebral 
bodies at levels L3 through S1.  No fractures, erosions, or 
soft tissue changes were seen.  The diagnoses were DDD of L4-
L5 and L5-S1 with disc space narrowing, bilateral facet 
hypertrophy at L4-L5 and L5-S1; and degenerative joint 
disease from L5 through S1.

A March 2000 rating decision issued in April 2000 by the 
Albuquerque RO denied the veteran's claims for an increased 
rating for his lumbar disability and for service connection 
for neck and upper back conditions, for bilateral shoulder 
and leg disabilities, and for bilateral wrist injuries.

In May 2000, the Albuquerque RO received a statement from the 
veteran in which he stated that he did not agree with the 
denial of his claim.  In a June 2000 letter, the Albuquerque 
RO informed that veteran and his representative that his 
statement did not qualify as a valid NOD for the purpose of 
initiating an appeal, as he failed to indicate the specific 
determinations with which he disagreed and advised him that 
he or his representative must provide this information within 
30 days or within one year after April 6, 2000, the 
notification date of the rating decision, whichever is later, 
in order to pursue an appeal to the Board.  Neither the 
veteran nor his representative filed a response to this 
letter.

October 2001 private x-rays of the lumbar spine showed 
significant degenerative changes at L4-L5 and L5-S1.  
November 2001 private x-rays of the cervical spine revealed 
moderate degenerative changes at C3-C4, C5-C6 and C6-C7 with 
disc narrowing and osteophyte formation with mild neural 
foraminal encroachment at C5-C6 and C6-C7, bilaterally.  
During a May 2002 private neurological evaluation, the 
veteran reported falling from 15 feet up from an airplane 
onto his hands and tailbone in 1977 and having been placed in 
traction at that time.  He complained of multiple areas of 
pain along the low back and neck and numbness of his legs and 
feet, more on the left than the right, which was worse with 
sitting.  The veteran also complained of weakness bilaterally 
and occasional leg buckling, left greater than right, and 
muscle spasms and cramps.  Minimal limitation of motion and 
pain was elicited on lateral bending of the neck on 
examination.  However, there was no radiation into the arms 
or hands.  Reflexes were equal bilaterally, except for a 
right absent ankle jerk.  Sensory testing revealed decreased 
sensation to light touch and pinprick on the entire left side 
of the body starting at C7.  Motor examination was normal.  A 
December 2001 private magnetic resonance imaging (MRI) of the 
lumbar spine showed multilevel DDD with no significant spinal 
stenosis and minimal neural foraminal stenosis on the left at 
L4-L5 and on the right at L5-S1.  A March 2002 private MRI 
revealed degenerative changes at C3-C4 and C5-C6 with a mild 
disc bulge at C5-C6 with some neural foraminal stenosis 
bilaterally.  The neurosurgeon, D. G. E., M.D., indicated 
that the veteran's subjective complaint of neck and back pain 
did not correlate well with the radiological findings and 
that he believed that the veteran was not a surgical 
candidate and would most likely benefit from conservative 
management, such as massage therapy and cervical traction.

In an August 2002 statement, J. P. M., M.D., Ph.D., a 
neurosurgeon at the University of California at Davis 
(UCDavis), indicated that the veteran complained of neck and 
low back pain at a level of 4-5 on a scale of 0 to 10.  The 
veteran reported that his neck was painful radiating to both 
shoulders with some numbness in the ulnar part of his 
forearms and hands, right more than left, and that the pain 
was worse when he turned towards the right and when he bent 
his head.  He also claimed that he had low back pain that 
radiated to both groins and hips with pain and numbness 
radiating to the back of his thigh and sometimes below the 
knee on his left side and a sleepy feeling in both feet.  
This was worse with prolonged standing, walking, etc.  On 
examination, the veteran was in no apparent distress.  His 
neck showed limited range of movement with some tenderness 
over the occipital nerves and Herb point bilaterally.  The 
lumbar spine reflected normal lordosis; no obvious scoliosis.  
The pelvis was 1/2 inch lower on the right than the left.  
Reflexes were normal and symmetrical except for the ankle 
reflexes which were absent bilaterally.  Motor examination 
was normal.  Sensory testing showed slight hypalgesia in the 
C5 or C6 dermatome on the right and slight hypalgesia in the 
S1 dermatome on the left.  Straight-leg raising was to 70 
degrees on the right and to 50 degrees on the left, causing 
pain in the veteran's low back and hips.  An MRI of the neck 
revealed multiple DDD but especially at C3-C4 and C5-C6 with 
some foraminal narrowing at C3-C4, bilaterally.  An MRI of 
the lumbar spine showed severe DDD at L4-L5 and L5-S1, with a 
broad-based bulging disc at L5-S1, left more than right.  At 
a November 2002 follow-up, Dr. J. P. M. indicated the 
veteran's pain level was 5-6 on a scale of 0 to 10, on both 
sides.  He had prescribed neck traction and a shoe inlay, 
both of which made the veteran feel a little bit better.  
However, the veteran's pain worsen with changes of the 
weather and because of this he was prescribed amitriptyline 
from 25 to 100 mg at night as tolerated.

Private medical records from the Richland Family Health 
Center reflect that, in October 2002, the veteran was seen 
for a follow-up visit for chronic cervical spine pain as well 
as low back pain secondary to DDD.  Tenderness was noted on 
palpitation of the lumbar spine.  The veteran was receiving 
nonsteroidal therapy and was followed by the neurological 
surgery department at the UCDavis.  A subsequent November 
2002 private bone scan revealed an uptake in the mid to lower 
cervical region, anteriorly and posteriorly, and mild 
activity in both shoulders, bilaterally.  The impression 
included likely degenerative changes of the cervical spine 
and of both shoulders.  In an April 2003 statement, K. V., 
M.D. of the Richland Family Health Center reiterated the 
findings shown on the December 2001 MRI of the lumbar spine 
and indicated that the veteran had been seen in December 2001 
by E. H., M.D.  This physician's neurological evaluation 
showed a decrease in sensory, both light touch and pinprick.  
The working diagnosis was chronic low back pain secondary to 
severe DDD with the possibility of neurosurgery in the future 
to include proposed posterior lumbar interbody fusion.

On March 28, 2003, the Oakland RO received the veteran's 
claim for an increased rating for his lumbar disability.

During a June 2003 VA spine examination, the veteran reported 
that pain was constant and was worse in the evening, 
beginning at a 4 and moving to a 7 on a scale of 1 to 10 by 
the end of the day.  He complained of constant stiffness in 
his low back and numbness and tingling in his lower 
extremities, left leg greater than right.  The veteran stated 
that his low back locked and that he had increased 
fatigability and weakness.  He claimed that his legs give way 
and that he had fallen more than 20 times in the last 5 
years.  The veteran indicated that flare-ups of sharp and 
stabbing pain occurred about 10 times a month, lasting from 
30 minutes until the next day or two.  Precipitating factors 
included walking and standing; prolonged standing was noted 
to be an aggravating factor.  He used a cane for walking and 
refused to take pain medications for his back.  On 
examination, the veteran was not in acute distress.  He 
claimed pain was 5 on a scale of 1 to 10.  The cervical and 
lumbar spine showed normal lordosis.  Range of motion of the 
lumbar spine showed forward flexion was to 50 degrees with 
severe pain; hyperextension was to 15 degrees with severe 
pain; lateral flexion was to 20 degrees to the right and to 
15 degrees to the left with severe pain bilaterally; and 
rotation was to 20 degrees, bilaterally, with pain and 
audible crepitus.  The veteran was able to walk on his toes 
but not on his heels.  He was also able to tandem walk with 
moderate difficulty.  The diagnoses were severe DDD with disc 
spacing narrowing and bilateral facet hypertrophy of L4-L5 
and L5-S1.  

In a July 2003 rating decision issued in August 2003, the 
Oakland RO, in pertinent part, assigned a 40 percent rating 
for the veteran's lumbar spine disability, effective March 
28, 2003.  In September 2003, the veteran disagreed with the 
rating and the effective date assigned.  In a March 2004 
rating decision, the Oakland RO assigned a 60 percent rating 
for the veteran's lumbar spine disability, effective May 1, 
2002, based on a different interpretation of private 
treatment records and the June 2003 VA spine examination 
report.  The effective date was assigned based on the May 1, 
2002 neurological evaluation, which showed that the veteran's 
lumbar disability had increased in severity.

In a February 2004 statement, a private chiropractor, D. S. 
E., D.C., indicated that he had examined the veteran and that 
he had reported that his current health problems began when 
he fell 15 feet from a wing of an SR-71.  The veteran stated 
that he had landed in a sitting position with his arms back 
to help cushion the fall, jamming and jarring his spine, 
wrists and shoulders.  In the process, the veteran probably 
whiplashed his cervical spine.  This chiropractor added that 
the obvious injuries at that time were a bruised behind and a 
lot of low back pain; the military doctors who treated the 
veteran prescribed traction, a back brace and physical 
therapy; that he was hospitalized in traction for a week to 
ten days; and that, over the last 30 years, the veteran's 
"cervical and dorso-lumbar spine, both wrists, both feet, 
both hips & left ankle have rapidly deteriorated."  The 
veteran's complaints included neck pain and pain in both 
hips, numbness and tingling in both arms, the right worse 
than the left with constant pain daily, and weaknesses in 
both hands, dropping things often.  A November 2002 private 
bone scan revealed degenerative changes in both shoulders.  
Dr. D. S. E. added that it was a miracle that the fall did 
not fracture the veteran's wrists and/or dislocate a shoulder 
or two.  On examination, dermatomes in the veteran's left arm 
and right thigh and leg had an increase in sensation.  Left 
arm range of motion was limited with all motions.  Right arm 
range of motion had limitations internally, externally, with 
a 50 percent loss in abduction and a 20 percent loss of 
flexion with pain with all motions.  Left and right wrist 
motion was painful in all range of motion.  He was mostly 
limited in left wrist flexion.  This chiropractor added that 
he felt that the injuries the veteran sustained to his entire 
spine and the joints of his left wrist, shoulders and hips 
were the direct result of his terrible fall from the wing of 
an SR-71 jet in 1976 or 1977 and were consistent with this 
type of accident.  

In an April 2004 statement, the veteran's former employer 
indicated that the veteran as terminated for excessive 
amounts of missed days due to current physical condition that 
lead him to be unable to perform his daily work duties-one 
of which was moving vehicles from the drive through the 
service area to the parking lot and also getting vehicles for 
customers.

During a May 2004 VA primary care new patient visit, the 
veteran complained of pain in the right shoulder and neck and 
muscle and joint pain and stiffness.  He denied redness or 
joint swelling or use of an orthopedic device.  The veteran 
reported numbness, tingling and weakness.  On examination, no 
cervical lymphadenopathy was found.  The veteran had limited 
neck rotation side to side, hyperextension, and flexion.  
There was no edema or warmth/pinkness of the extremities.  
His extremities were without clubbing or cyanosis.  The spine 
was straight with no lordosis, kyphosis or scoliosis noted.  
Strength and motor testing was 5/5 in all four extremities.  
Flexion/extension was limited to 90 degrees in the right 
upper extremity and to 150 degrees in the left upper 
extremity; it was full range in the lower extremities.  
Crepitus of the acromioclavicular (AC) joints was notable.  
The veteran was independent in ambulation; his gait was 
normal.  The assessment included chronic right neck and 
shoulder pain.  

June 2004 VA x-rays of the right shoulder were unremarkable.  
During a June 2004 VA neurosurgery consult, the veteran 
reported a long history of back and neck discomfort related 
to a fall in service.  He complained of discomfort in the low 
back, hips, shoulders and neck for which he took Naprosyn and 
drank beer on weekends to relieve discomfort.  The veteran 
stated that he was able to work though he experienced 
numbness in his right arm and leg when sitting in extended 
posture in the course of his work.  On examination, there was 
diffuse crepitus with neck range of motion.  Range of motion 
of the cervical spine (neck) was limited to 20 degrees for 
flexion and to 10 degrees for extension.  There was also 
diminished abduction of the right shoulder to 45 degrees.  
Hypesthesia was noted on sensory testing in the lateral arm 
and forearm.  Sensation was normal in the lower extremities.  
Strength was normal in the left upper extremity, but was 4 
out of 5 in the right deltoid.  Deep tendon reflexes were 1+ 
in the biceps and triceps.  The impression was persistent 
cervical and lumbar spondylosis which was symptomatic and 
poorly controlled with Naprosyn.  The veteran undoubtedly had 
significant shoulder arthritis.  

A September 2004 VA MRI of the cervical spine showed 
degenerative changes with a mild to moderate diffuse disc 
bulge almost abutting the spinal cord and mild to moderate 
neural foraminal stenosis on the right side at C3-C4; a 
moderately-sized focal disc bulge causing a mild contour 
abnormality in the anterior aspect of the spinal cord at C4-
C5; a mild to moderate diffuse disc bulge almost abutting the 
right aspect of the cord and mild to moderate neural 
foraminal stenosis at C4-C6; and a mild diffuse disc bulge 
indenting the anterior aspect of the thecal sac at C5-C6.  A 
November 2004 VA MRI of the right shoulder revealed chronic 
rotator cuff tendinitis with secondary mild osteoarthritis in 
the AC and glenohumeral joints without any evidence of 
impingement, and synovitis. 

In a November 2004 statement, Dr. D. S. E. indicated that he 
had had an opportunity to review additional service-related 
treatment records as well as others, which were not 
previously available to him.  As an addendum to his February 
2004 opinion, this chiropractor indicated that the veteran's 
service treatment records do support service connection for 
bilateral wrist injuries, bilateral shoulder injuries, 
bilateral hip injuries, and cervical, dorsal and lumbar spine 
injuries and disabilities.  He noted that the veteran was 
treated in service for neck pain and stiffness and muscle 
spasms (February 1976) and a bone chip fracture of the lumbar 
spine at L5, and spasms of the paraspinal muscles at L1-L5 
(in July and August of 1977); that a June/July 1978 VA 
examination report revealed that the veteran was treated with 
traction for a chip fracture at L5 in service and that the 
veteran reported trouble with stiff neck; that a February 
1998 VA examination report showed degenerative joint disease 
of the cervical spine, with disc narrowing at C5-C6 and C6-C7 
and neural foraminal narrowing at C3-C4 and C5-C6 with the 
degree of hypertrophy considered likely to cause an osseous 
impingement; and that subsequent VA neurosurgery progress 
notes and MRIs reflected persistent cervical and lumbar 
spondylosis, significant shoulder arthritis, multilevel 
degenerative changes in the cervical and lumbar spine with 
disc bulge at C4-C5 and L3 through S1.  Based on these 
records,  Dr. D. S. E. concluded that the veteran did in fact 
hurt not only his low back when he fell off the airplane in 
1976, but that he also hurt his neck, both wrists, both 
shoulders, and his upper back.  .

During a January 2005 VA primary care visit, the veteran 
complained of right shoulder pain.  On examination, the neck 
had limited lateral rotation and positive trapezius 
tightness.  There was edema in the extremities.  The 
assessment included neck pain and right shoulder pain-MRI 
showed chronic tendonitis.  On examination at an April 2005 
VA neurosurgery follow-up, there was full range of motion of 
the neck with some guarding.  Tenderness was noted in the 
shoulders to deep palpation and limited abduction.  On 
sensory testing there was some dysesthesia over both 
shoulders; otherwise, there was normal sensation in the arms.  
Reflexes were 1+ in the biceps and triceps.  Gait was normal.  
The assessment included degenerative cervical arthritis.  The 
examiner noted that the veteran was evaluated for his neck in 
1978 during service and was found to have limited range of 
motion at that time, and therefore his present findings were 
as likely as not service connected.  Following a post radical 
prostatectomy, a computed tomography (CT) scan of the pelvis 
revealed that the bony structures were unremarkable except 
for some degenerative joint disease of the lower lumbar area.

In a May 2005 response to the SSA, the Richland Family Health 
Center stated that the veteran was last seen in April 2004.

A June 2005 SSA review reflected that an October 2004 MRI of 
the cervical spine was positive for degenerative disease 
without evidence of any significant neurological compromise 
and that a November 2004 MRI of the right shoulder showed 
rotator cuff tendonitis with secondary osteoarthritis and 
synovitis.

A July 2005 SSA vocational specialist evaluation indicated 
that, during an 8-hour day, there was no limit on standing 
and walking, but that the veteran could only sit for 6 hours 
a day and could frequently lift 10 pounds and occasionally 
lift 20 pounds.

During a September 2005 SSA internal medicine evaluation, the 
veteran complained of back, neck, hip and shoulder pain.  He 
indicated that his shoulder pain was exacerbated by reaching 
overhead.  The veteran reported that his hip and back pain 
were exacerbated by standing more than 30 minutes, walking 
two blocks, lifting 50 pounds, bending over, stooping, 
twisting, or turning.  His neck pain was associated with 
numbness of his hands and tingling, extending from his first 
and second fingers up into his elbow.  Range of motion of the 
cervical spine was: flexion to 20 degrees, extension to 15 
degrees, rotation to 60 degrees on the right and to 80 
degrees on the left, and lateral flexion to 20 degrees on the 
right and to 25 degrees on the left.  Hip range of motion was 
decreased on the right to forward flexion of 60 degrees and 
on the left to 90 degrees; otherwise, intact with backward 
extension to 30 degrees, internal rotation to 40 degrees and 
external rotation to 50 degrees, abduction to 40 degrees and 
adduction to 20 degrees, bilaterally.  Knee range of motion 
was from 10 to 150 degrees, bilaterally.  Shoulder range of 
motion was decreased on the right with forward flexion to 90 
degrees and abduction to 60 degrees.  Internal and external 
rotation was intact on the left; but the examiner was unable 
to assess rotation on the right due to complaints of pain.  
Range of motion of the wrist joints was extension and flexion 
from 0 to 60 degrees, radial deviation from 0 to 20 degrees, 
and ulnar deviation from 0 to 30 degrees, bilaterally.  The 
veteran had right shoulder tenderness to palpation over the 
entire joint, without deformity and paravertebral tenderness 
to palpation along his entire neck and spine.  Sensation was 
decreased in the right upper extremity, distal to his elbow 
and in the right lower extremity at the lateral thigh, knee, 
leg, and foot, sparing, essentially, his medial thigh.  The 
diagnoses included multiple joint pains stemming from an 
injury when the veteran fell from an airplane in the late 
1970s, significantly affecting the neck.  There were some 
findings suggesting radiculopathy which could be confounded 
by the complaint of hip pain, which might be related to the 
hip joint itself or related to his back pain.  There was no 
radiologic data regarding the hip, but the veteran did have 
decreased range of motion in both hips.  There was evidence 
of tendonitis and arthritis of his right shoulder.  
Neurological findings of the distal right upper extremity, 
which could be related either to possibly his shoulder or his 
neck, but most likely it was radiculopathy from the veteran's 
neck disc herniation.  

In a November 2005 decision, the SSA determined that the 
veteran had not engaged in substantial gainful activity since 
November 15, 2004 due to DDD of the lumbar spine, cervical 
spondylosis and status post prostrate cancer, his advanced 
age, and an inability to perform the requirements of his past 
relevant work.

During a March 2006 VA primary care visit, the veteran 
complained of more neck and right shoulder pain in the past 
several months.  He also had right hand tingling.  Advil did 
not seem to help as much.  The impression included chronic 
right shoulder pain, history of fall and cervical disc 
protrusion at C4-C5 on November 2004 MRI.  Following 
complaints of numbness/tingling in both hands since 1998 with 
worsening in the past year, EMG and nerve conduction studies, 
were performed in April 2006.  These VA studies revealed 
electrophysiological evidence of median nerve neuropathy 
cross both wrists and of ulnar nerve neuropathy in both upper 
extremities.  The VA neurologist indicated that, although the 
veteran had known cervical disc disease with C5-C6 
neuroforamina narrowing, the test results indicated that the 
parasthesia in both hands was due to peripheral nerve 
entrapment.  During a July 2006 VA urgent care visit, the 
veteran could extend and flex fully both wrists with no pain 
and grimacing.  Tinel's and Phalen's tests were negative. 

During an April 2007 VA primary care visit, the veteran 
complained of neck, shoulder and low back pain.  

During a July 2008 VA spine examination, the veteran 
complained of significant and constant neck, back, shoulder, 
hip, hand, and wrist pain, which radiated.  The pain was 
relieved by rest and Aleve.  He claimed that his condition 
did not cause incapacitation.  The veteran limped with his 
right leg, but did not require any assistive devices for 
walking.  On examination, there was evidence of 
intervertebral disc syndrome (IVDS) with nerve root 
involvement of the cervical spine at C6 with sensory deficit 
in bilateral lateral forearm and at C8 with sensory deficit 
in bilateral distal forearm.  The most likely peripheral 
nerves involved were the median and ulnar nerves.  Biceps and 
triceps jerks were 1+ in both upper extremities.  The 
examiner indicated that, because of DDD and IVDS of the 
cervical spine, the veteran could not turn his neck.

During a November 2008 Travel Board hearing, the veteran 
asserted that injuries to his wrists, shoulders, and hips 
were sustained at the same time that the injury to his back 
resulting from a fall from an aircraft at the height of about 
15 to 20 feet, while he was performing maintenance on this 
aircraft.  He testified that he landed on his buttocks and 
both hands, causing his head to whiplash backwards causing a 
neck injury.  The veteran claimed that the fall caused his 
spine to compress and his wrists, elbows and shoulders to be 
pushed upwards, causing nerve damage in the wrist and elbows 
and damage to his neck.  This was the start of his 
degenerative disc disease.  He was treated in service on 
several occasions for complaints of neck and low back pain.  
Although the initial 10 percent rating for his lumbar spine 
disability may have been just, based on the June 1978 VA 
examination, his decreased range of motion and neck pain also 
should have been rated at 10 or 20 percent.  Not rating the 
neck, hand, hips and shoulder residuals in 1978, the veteran 
maintained was questionable.  Likewise, he claimed that a 
March 1979 VA examination showed a small pelvic tilt to the 
right, with tenderness at L5, possibly showing hip 
displacement, and therefore the hips should have been 
considered.  In 1981, the veteran asserted that he requested 
a new examination, but that VA never acknowledged this claim.  
In 1987, the veteran indicated that his back locked up on him 
at work and VA outpatient examination showed limited motion 
but no x-rays were done.  He maintained that, if a complete 
examination had been done, perhaps a higher percentage up to 
60 percent might have been warranted at that time due to the 
lack of ankle jerk.  Again, the veteran claimed that his back 
locked up in 1992, and that, although x-rays were taken, they 
were never read.  He had obtained a back brace privately.  A 
February 1998 spine examination clearly showed his lumbar and 
cervical spine disabilities, and he contended that, at that 
time, he should have been rated 60 percent for his lumbar 
spine disability and at least 40 percent for his cervical 
spine disability.  As a result, he asserted that VA decisions 
in 2000 and 2002 would have been mute had the prior medical 
examinations been done properly.  The veteran stated that, in 
2006, he was referred for nerve testing in his hands due to 
numbness and that the study results were abnormal, indicating 
evidence of neuropathy cross the wrists of the median nerve 
and of the ulnar nerve in both upper extremities.  Thus, the 
veteran claimed that there was CUE in a March 2000 rating 
decision, denying service connection for a neck condition, 
and in March 1998 and March 2000 rating decisions, insofar as 
the VA assigned and continued a 20 percent rating for his 
lumbar spine disability.  


III.  Petitions to Reopen

In April 2000, the Albuquerque RO issued a March 2000 rating 
decision which, in pertinent part, denied service for 
bilateral wrist injuries and for a bilateral shoulder 
disability.  

The veteran was informed of the March 2000 rating decision 
and his appellate rights in a letter dated April 6, 2000.  In 
a May 2000 response, the veteran stated that "I DO NOT agree 
with the denial of my claim."  Since that letter did not 
indicate the specific determinations with which the veteran 
disagreed, in a June 29, 2000 letter, the Albuquerque RO 
informed the veteran that the May 2000 statement did not 
qualify as a valid NOD for the purpose of initiating an 
appeal and that he or his representative could file an NOD by 
indicating any specific determinations with which he 
disagreed within 30 days, or within one year of the date of 
notification of the denial, whichever was later, in order to 
pursue an appeal to the Board.  The Albuquerque RO also 
indicated that the veteran could appeal its determination 
that he had not filed a valid NOD.  The following month, the 
VA received a request from the veteran for copies of his 
service treatment records, but nothing else.  The next 
correspondence from the veteran was dated and received by the 
Oakland RO in March 2003, asking for an increased rating of 
his lumbar spine disability and for service connection for 
post-traumatic stress disorder (PTSD), hearing loss and 
tinnitus.

Under the provisions of 38 C.F.R. § 20.201, to be a valid NOD 
when adjudicative determinations were made on several issues 
at the same time, the specific determinations with which the 
claimant (the veteran) disagrees must be identified.  When an 
NOD is received following a multiple-issue determination and 
it is not clear which issue, or issues, the claimant desires 
to appeal, clarification sufficient to identify the issue, or 
issues, being appealed should be requested from the claimant 
or his or her representative.  38 C.F.R. § 19.26.  In this 
instance, the Albuquerque RO followed the proper procedures 
for an administrative appeal with regard to its determination 
that the May 2000 statement was not a valid NOD.  As the 
veteran neither filed an appeal with regard to that 
determination nor clarified which determinations adjudicated 
in the March 2000 rating decision that he disagreed with 
prior to April 7, 2001, the Board concludes that the May 2000 
statement was not a valid NOD.  Thus, as the veteran did not 
file a valid NOD within one year of notification of the 
decision, the March 2000 rating decision is final as to the 
evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 20.1103 (1999-2000). 

Here, the veteran's petitions to reopen the previously denied 
claims for service connection for bilateral wrist injuries 
and for a bilateral shoulder disability was received in 
February 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim(s).  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denials were the November 1996 
and June 1997 rating decisions.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

At the time of the original denial of service connection for 
bilateral wrist injuries and for a bilateral shoulder 
disability, there was no evidence of a current wrist/shoulder 
disability and a link to service.  That denial was based on 
copies of the veteran's service treatment records and various 
VA examination reports primarily reflecting the nature and 
extent of his lumbar spine disability, even though a June 
1978 VA examination report showed full range of motion of the 
cervical spine with some complaints of discomfort with 
rotation of the head to the right.  June 1978 x-rays of the 
cervical spine revealed no abnormalities.

Evidence added to the record since the RO's prior denial 
includes two opinions dated in February and November 2004, in 
which a private chiropractor, D. S. E., D.C. opined that the 
degeneration in the veteran's wrists and shoulders was the 
result of his in-service fall from an airplane; a November 
2002 bone scan revealing degenerative changes in both 
shoulders; June 2004 VA neurosurgery note reflecting 
arthritis in the veteran's shoulders; and an April 2006 VA 
diagnosis of neuropathy in the upper extremities.  As the 
aforementioned evidence was not previously considered by 
agency adjudicators, and is not cumulative or duplicative of 
evidence previously of record, it is "new."  As noted 
above, the veteran was previously denied service connection 
for bilateral wrist injuries and for a bilateral shoulder 
disability, because there was no evidence of diagnosed 
disabilities or a link to service.  As the new evidence now 
includes diagnoses of arthritis of both shoulders and 
residuals of wrist injuries that have been linked to service, 
the evidence relates to unestablished facts that are 
necessary to substantiate the veteran's claims.  Moreover, 
when such evidence is considered in light of the additional 
lay statements and testimony asserting that the claimed 
injuries and disabilities, to include neuropathy in both 
wrists, stem from an in-service injury, the Board also finds 
this evidence provides a reasonable possibility of 
substantiating the claims.  The Board reiterates that, for 
purposes of reopening, the credibility of the evidence is 
presumed.  Justus, 3 Vet. App. at 512-513.  

Accordingly, the  Board concludes that the criteria for 
reopening the claims for service connection for bilateral 
wrist injuries and for a bilateral shoulder disability are 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral wrist injuries has been received, to 
this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service 
connection for a bilateral shoulder disability has been 
received, to this limited extent, the appeal is granted.


REMAND

Initially, in view of the Board's decision to reopen the 
veteran's claims for service connection for bilateral wrist 
and shoulder disabilities, the RO should consider these 
claims on the merits (expanded to include direct and 
secondary service connection), in the first instance, to 
avoid any prejudice to the veteran.  The Board also finds 
that additional RO action on these claims and the other 
claims remaining on appeal is warranted.

Service-Connection Claims

With regard to service connection for bilateral wrist and 
shoulder disabilities, the Board notes that the veteran has 
been diagnosed with neuropathy of the wrists and with 
arthritis of both shoulders.  Moreover, a September 20005 SSA 
examiner noted some findings suggesting radiculopathy which 
could be confounded by the complaint of hip pain, which might 
be related to the hip joint itself or related to the 
veteran's back pain.  There was no radiologic data regarding 
the hip, but the veteran did have decreased range of motion 
in both hips.  Thus, further examination is warranted to 
identify any chronic disabilities manifested by the claimed 
bilateral wrist, shoulder and hip symptoms and to address 
whether any such disability found on examination is related 
to service, is secondary to an already service-connected 
disability or such symptomatology is a manifestation of the 
veteran's already service-connected disabilities (in 
particular, DDD of the cervical and lumbar spine).

Higher Initial Rating Claim

With regard to the veteran's higher initial rating claim, the 
Board notes that his service-connected DDD of the cervical 
spine has been rated, primarily, by its orthopedic 
manifestations and not rated under Diagnostic Code 5243 for 
rating IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  
The rating schedule essentially provides that IVDS may be 
rated by one of three ways: (1) on the basis of the frequency 
of incapacitating episodes; (2) under the criteria of the 
General Rating Formula for Rating Disabilities of the Spine; 
or (3) by separately rating any orthopedic and neurological 
manifestations, whichever method results in the higher 
evaluation.  Neither the June 2003 nor the July 2008 VA 
examination report gave range of motion results for the 
cervical spine, discussed the duration of any incapacitating 
episodes.  These reports were also sketchy with regard to 
whether the veteran experienced neurological symptoms and/or 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
7 (1995).  Consequently, the veteran should be afforded 
orthopedic and neurological examinations to ascertain the 
current nature and severity of the veteran's cervical spine 
disability, to include an opinion as to whether there are 
neurological symptoms associated with this disability.

Earlier Effective Dates for Grant of Service Connection for 
DDD of the Cervical Spine and for Grant of a 60 Percent 
Rating for DDD of the Lumbar Spine, to Include on the Basis 
of CUE in Previous Rating Decisions

During the November 2008 hearing, the veteran maintained that 
he should be paid back to 1978, when he was discharged from 
the service, because VA failed to service connect him for a 
cervical spine disability and that he should be assigned a 60 
percent disability rating for DDD of the lumbar spine at 
least back 1998, because of inadequate VA examinations or 
failure to adjudicate previous claims and CUE in previous 
rating decisions.  

The award of benefits based on a finding of error in a prior 
decision under 
38 C.F.R. § 3.105 is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. 
§ 3.400(k).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
which has been reopened after final adjudication, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of the receipt of the application.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. 
§ 3.400(o).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The date of a uniformed service examination which 
is the basis for granting severance pay to a former member of 
the Armed Forces on the temporary disability retired list 
will be accepted as the date of receipt of claim.  The date 
of admission to a non-VA hospital where a veteran was 
maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized, but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b).  
Similarly, the date of receipt of evidence from a private 
physician or layman will be accepted when the evidence 
furnished by or on behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  Moreover, 
when authenticated evidence from state and other institutions 
is submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by the VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or other 
Government hospitals.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  38 C.F.R. § 3.157.

All of the rating decisions, SOCs, and supplemental SOCs 
(SSOCs) that have discussed the veteran's claims for an 
earlier effective date for grant of service connection for 
DDD of the cervical spine and for a 60 percent rating for DDD 
of the lumbar spine, except for a May 2007 rating decision 
which determined that the August 1978 rating decision insofar 
as it assigned an initial 10 percent rating for the veteran's 
lumbar spine disability did not contain CUE, have failed to 
address whether there was CUE in any of the rating actions 
issued between August 1978 and September 2007 and its effect 
on finality, and whether applying 38 C.F.R. § 3.157 to the 
evidence in the record would show that another document(s) 
could be construed as a reopened claim for purposes of 
assigning an earlier effective date for grant of service 
connection for a cervical spine disability or for the 
assignment of a 60 percent rating for a lumbar spine 
disability.  On remand, the RO should address these issues.  

Further Notice and Development

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes treatment records from the Albuquerque, 
Sacramento and Walla Walla VA Medical Centers (VAMCs).  The 
treatment records from the Albuquerque and Sacramento VAMCs 
appear to be complete.  However, only treatment records for 
the period from March 27, 2007 to March 17, 2008 from the 
Walla Walla VAMC have been associated with the record.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain all outstanding pertinent medical records from the 
Walla Walla VAMC, following the procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting records from Federal 
facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran inform him 
of what is needed to substantiate a claim secondary to an 
already service-connected disability and should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on the claims before the expiration of the 
one-year notice period).  The RO should also ensure that (in 
addition to the above), its notice for each claim meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
veteran's claims for service connection for various 
disabilities, to include secondary to service-connected 
disability or is a manifestation of any of the veteran's 
already service-connected disabilities.  The RO's 
adjudication of the higher initial rating claim should 
include consideration of whether "staged rating" (assignment 
of different ratings for different periods of time, based on 
the facts found), pursuant to Fenderson, is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the veteran from the Walla Walla VAMC 
since March 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran, a 
letter requesting that the veteran 
provide information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal.  The RO 
should explain the type of evidence that 
is the veteran's ultimate responsibility 
to submit.  

The RO should provide specific notice as 
to the type of evidence necessary to 
substantiate the claims remaining on 
appeal, to include service connection as 
secondary to a service-connected 
disability.  The RO should ensure that 
its notice meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the veteran should 
be afforded VA orthopedic and 
neurological examinations by appropriate 
physician(s), at a VA medical facility, 
to determine the nature and extent of all 
pathology, which may be present, 
pertaining to numbness/tingling and/or 
joint pain of both wrists, shoulders, and 
hips.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, MRIs, EMGs and/or nerve 
conduction tests) and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to each 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

Neurological examination - The examiner 
should identify, and comment on the 
frequency or extent, as appropriate, of 
all neurological symptoms associated with 
the veteran's cervical spine.  The 
examiner should also offer an opinion as 
to whether the veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
cervical spine disability.  The 
neurological examiner should identify, 
and comment on the existence, frequency 
or extent of, as appropriate, all 
neurological symptoms associated with the 
veteran's cervical spine disability.  The 
examiner should delineated which nerves 
may be involved and describe the severity 
of any neurological symptoms, 
specifically, whether such symptoms are 
mild, moderate, moderately severe, or 
severe.

Orthopedic examination - The physician 
should conduct range of motion testing of 
the cervical spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  The physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
cervical spine due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

The physician should also indicate 
whether the veteran has any ankylosis of 
the cervical spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable.   

Considering all neurological and 
orthopedic examination findings, the 
examiner should render findings 
particularly responsive to the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the 
veteran has incapacitating episodes 
associated with his cervical spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of (a) 
at least 2 weeks but less than 4 weeks; 
(b) at least 4 weeks but less than 6 
weeks; or (c) at least 6 weeks.  

After reviewing the claims file and 
examining the veteran, the examiner(s) 
should expressly state an opinion as to 
whether any disorders manifested by 
numbness/tingling and/or joint pain of 
both wrists, shoulders, and hips is/are 
attributable to a known clinical 
diagnosis (for example, arthritis) or to 
the veteran's service-connected DDD of 
the cervical and lumbar spine.  For each 
diagnosed disorder, the examiner(s) 
should offer an opinion as to the most 
probable etiology and date of onset of 
any disorder that is diagnosed and 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the diagnosed disorder (1) was incurred 
in or aggravated by service, to include 
an in-service fall from an airplane, (2) 
was caused or aggravated by a service-
connected disability, and/or (3) is not a 
separate and distinct disorder, but is 
part of the symptoms associated with the 
veteran's service-connected cervical or 
lumbar spine disabilities.  If arthritis 
is diagnosed, the orthopedic examiner 
should opine whether the evidence 
indicates that such arthritis was 
manifest within one year of the veteran's 
discharge from service.  (The veteran 
served on active duty until February 11, 
1978.)  

The examiner(s) should clearly outline 
the rationale for any opinion expressed, 
to include discussion of the February and 
November 2004 statements from a private 
chiropractor and an April 2006 opinion 
from a VA neurologist.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the service-
connection, higher initial rating and 
earlier effective date claims remaining 
on appeal, in light of all pertinent 
evidence and legal authority.  In 
adjudicating each service-connection 
claim, all applicable theories of should 
be considered, to include direct service 
connection, presumptive, secondary, or 
whether the symptoms are not a separate 
diagnosed disorder because they are part 
of the symptomatology of an already 
service-connected disability, as 
appropriate.  With regard to the higher 
initial rating claim, the RO's 
adjudication should include consideration 
of whether there are separately ratable 
neurological symptoms associated with the 
service-connected cervical spine 
disability and whether "staged rating", 
pursuant to Fenderson (cited to above), 
is warranted.  In readjudicating the 
earlier effective date claims, VA should 
consider whether there was CUE in the 
previous rating decisions listed in 
issues 7 and 8 above.  

6.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


